t c memo united_states tax_court bstate of constance r grant deceased p walker grant jr personal representative petitioner v commissioner of internal revenue respondent docket no filed date p walker grant jr personal representative for peti- tioner blise f alair and bradford a johnson for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in federal estate_tax estate_tax with respect to the estate of constance r grant the estate the issue remaining for decision is whether the estate is entitled to deduct certain amounts claimed under sec_2053 we hold that it is to the extent stated herein findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed p walker grant jr mr grant the son of decedent and a personal representative of the estate resided in shelburne vermont ’ on date ms grant who was residing and domi- ciled in montgomery county maryland executed a declaration of trust declaration of trust under which she placed most of her real and personal_property into a revocable_trust known as the constance r grant revocable_trust trust the declaration of trust provided in pertinent part trust estate i hereby transfer assign convey and quit claim unto myself as trustee and unto my successors in trust all of the property enumerated in schedule a hereto attached to have and to hold such property and any other_property which may be added to the trust estate pursuant to the provisions hereof all of which property is hereinafter collectively referred to as the trust estate ‘unless otherwise indicated all section references are to the internal_revenue_code in effect on the date of the death of constance r grant decedent or ms grant all rule references are to the tax_court rules_of_practice and procedure kathryn lynn grant adams ms adams the only other child of decedent also served as a personal representative of the estate the record does not disclose where ms adams resided at the time the petition was filed in this case trust and successor trustee so long as i am alive and competent i shall serve as trustee of the trust estate in the event of the death or resignation of the donor decedent as trustee or if the donor’s personal physician certifies in writing to the donor’s children preston walker grant jr and kathryn lynn grant adams that in his judgment the donor is physi- cally or mentally unable to administer the trust es- tate then preston walker grant jr kathryn lynn grant adams and donald r wilson shall serve as suc-- cessor trustees if the donor’s physician subsequently certifies in writing to the successor trustees that the donor has recovered and is currently mentally and physically able to serve as trustee the appointment of the substitute trustee shall terminate and the donor shall be restored as trustee revocation i hereby reserve the right at any time and from time to time during my lifetime to revoke the trust estate in whole or in part or to change alter modify or amend any of the terms and provisions hereof and to withdraw all funds and other_property in whole or in part without the consent of any other person distribution of income and principal during my lifetime during my lifetime i shall have the power to withdraw any part or all of the net_income and principal of the trust any net_income not withdrawn shall be added to the principal distribution on death upon my death the net assets as hereinafter defined of the trust estate shall be distributed by my successor trustee to my children preston walker grant jr and kathryn lynn adams in equal shares per stirpes whereupon this trust shall terminate a my successor trustees in their sole discretion are authorized to distribute the net assets of the trust estate to my children in_kind or in cash or partly in each if they elect to distribute wholly or partly in cash they are authorized in their sole discretion to sell so much or all of the net assets of the trust estate as they deems sic appropriate for that purpose in distributing any tangible personal prop- erty of the trust estate to my children i request my successor trustee to distribute such property to my children equally but so far as practicable in accor- dance with the preference of each child in the event of any disagreement as to the allocation of any item of tangible_personal_property the allocation shall be made by the successor trustee other than preston walker grant jr and kathryn lynn grant adams the independ- ent trustee bob the term net assets shall mean the gross assets of the trust estate less any taxes or other expenses paid pursuant to the provisions of paragraph hereof powers of trustee the trustee and any successor trustee hereunder shall have the fiduciary powers enumerated in section of the estates and trusts article annotated code of maryland as amended from time to time specifically including the right to employ appropriate assistance in the administration of the trust including accountants attorneys and invest- ment advisors in addition the trustee hereunder shall have the power to invest in common trust funds and uninsured money market funds to invest and keep the trust funds invested in such stocks common or preferred bonds mortgages or other_property as he she may deem advis-- able or proper without being restricted by any manner whatsoever as to the character of any investment by any statute rule_of law or court governing the investment of trust funds my trustee is authorized to borrow funds and pledge trust property without court approval and to sell lease or otherwise convey any property of the trust estate on such terms and conditions as my trustee may deem advisable and to execute such deeds mortgages leases or other instruments as may be neces-- sary or desirable to effectuate the encumbrance or conveyance of any trust property court administration it is my express intention that the trust hereby created shall not be administered under the supervision of any court maryland law this agreement has been exe- cuted by me in the state of maryland and all questions relating to its validity construction and administra- tion shall be determined in accordance with the laws of the state of maryland compensation of independent_trustee i direct that donald r wilson or such other independent_trustee who serves as successor trustee hereunder shall receive a reasonable_compensation from the trust estate for his or her services on date the same date on which ms grant exe- cuted the declaration of trust she executed a last will and testament decedent’s will decedent’s will provided in perti- nent part item i i direct my personal_representatives hereinafter named to pay the expenses of my last illness funeral and burial in such amount as they may deem proper and without regard to any limitation in the applicable local law as to the amount of such expense item ii all of the rest residue and remainder of my estate of whatsoever kind and wheresoever situate sic i give devise and bequeath absolutely in fee simple unto my children preston walker grant jr and kathryn lynn grant adams in equal shares per stirpes in distributing any tangible_property hereunder to my children such property shall be distributed equally but so far as practical in accordance with the preference of each child item iii i grant unto my personal representative sic all of the powers enumerated in the estates and trusts article title sec_401 annotated code of mary- land relating to powers granted to personal representa-- tives item iv i appoint my children preston walker grant jr and kathryn lynn grant adams as personal representa-- tives on date ms grant who was still a resident and domiciliary of maryland died after decedent’s death mr grant ms adams and donald r wilson served as the successor trustees of the trust only dollar_figure of decedent’s gross_estate passed to her children mr grant and ms adams outside of the trust non-trust property the non-trust property consisted of dollar_figure in cash and traveler’s checks life_insurance valued at dollar_figure dollar_figure ina jointly owned money market mutual_fund and dollar_figure of other miscellaneous property the balance of decedent’s gross_estate which had an aggregate value of dollar_figure passed to her children pursuant to paragraph of the declaration of trust nonprobate property the nonprobate property consisted of inter alia decedent’s residence located pincite0 deakins lane germantown maryland decedent’s residence stocks and bonds five money market mutual funds a money market bank account a checking bank account jewelry and household effects and furniture on or about date mr grant and ms adams as personal_representatives of the estate filed form_706 united_states estate and generation-skipping_transfer_tax return estate_tax_return which showed estate_tax due of dollar_figure in determining that amount of estate_tax due the estate_tax_return claimed a credit_for_state_death_taxes of dollar_figure the register of wills montgomery county maryland had determined that maryland inheritance_tax of dollar_figure was due on dollar_figure of the decedent’s nonprobate assets consisting of dollar_figure of real_property and dollar_figure of personal_property the estate_tax_return reported as part of decedent’s gross_estate inter alia the following assets decedent’s residence valued as of the date of decedent’s death pursuant to an ap- praisal at dollar_figure stocks including dividends valued at dollar_figure five money market mutual funds with total funds including dividends of dollar_figure a checking bank account with funds of dollar_figure a money market bank account with funds of dollar_figure and a joint money market mutual_fund with funds of dollar_figure according to schedule g of the estate_tax_return the value of the decedent’s nonprobate property was dollar_figure that return also indicated that decedent did not have any debts and that there were no mortgages or liens on any property which she owned the estate_tax_return claimed deductions for dollar_figure of schedule j expenses funeral_expenses and expenses_incurred in administering property_subject_to_claims which included dollar_figure of attorney’s fees and dollar_figure of schedule l expenses expenses_incurred in administering property not subject_to claims schedule l none of the expenses claimed in schedule l was approved by a maryland court those expenses consisted of dollar_figure and dollar_figure of executors’ fees paid to mr grant and ms adams respectively dollar_figure of accountant’s fees paid to donald r wilson a dollar_figure of appraisal fees to appraise decedent’s residence b dollar_figure of appraisal fees to appraise certain of decedent’s personal_property c dollar_figure of appraisal fees to appraise decedent’s jewelry and d dollar_figure of appraisal fees to appraise decedent’s silverware and dollar_figure of miscellaneous administration_expenses miscellaneous administration_expenses schedule l contained the following descriptions of the items of miscellaneous administration_expenses enumerated in that schedule as set forth below -the executors’ fees were calculated by multiplying an hourly rate of dollar_figure times hours in the case of mr grant and hours in the case of ms adams the estate rounded the miscellaneous administration ex- penses claimed in schedule l to the nearest dollar for conve- nience we shall do the same item number description travel_expenses to settle estate p walker grant jr personal representa-- tive rfd box killington vt killington vt to darnestown md - mi dollar_figure toll sec_4 darnestown md to killington vt via new haven ct to broker for transfer of stocks - mi dollar_figure tolls motel new haven dollar_figure killington vt to darnestown md - mi dollar_figure tolls darnestown md to killington vt - mi dollar_figure tolls killington vt to darnestown md - mi dollar_figure tolls darnestown md to killington vt mi dollar_figure tolls killington vt to darnestown md - mi dollar_figure tolls darnestown md to killington vt - mi dollar_figure tolls killington vt to darnestown md - mi dollar_figure tolls darnestown md to killington vt mi dollar_figure toll sec_11 killington vt to darnestown md - mi dollar_figure toll sec_12 darnestown md to killington vt - mi dollar_figure tolls amount deducted dollar_figure item number description travel_expenses to settle estate kathryn lynn grant adams personal repre- sentative rr1 box plummers ridge union milton nh town of milton nh to darnestown md - mi dollar_figure tolls dollar_figure food on road darnestown md to new haven ct to broker for transfer of stocks - mi dollar_figure tolls motel new haven dollar_figure new haven ct to darnestown md - mi dollar_figure tolls dollar_figure food darnestown md to milton nh mi dollar_figure toll sec_5 milton nh to darnestown md mi dollar_figure tolls darnestown md to milton nh mi dollar_figure tolls milton nh to darnestown md mi dollar_figure tolls darnestown md to milton nh mi dollar_figure tolls milton nh to logan airport - mi dollar_figure toll -- -- -- -- -- boston delta airlines - boston to wash dc to boston meal at airport meal at washington airport parking at logan airport logan airport to milton nh -- mi dollar_figure tolls milton nh to darnestown md mi dollar_figure tolls -- darnestown md to milton nh - mi dollar_figure tolls milton nh to darnestown md - mi dollar_figure tolls dollar_figure food amount deducted dollar_figure item number description geoffrey c adams rr1 box plummers ridge union nh - expenses of travel from home in milton nh with helper both to work on house to md -- mi dollar_figure tolls dollar_figure meals return - mi dollar_figure tolls to md - mi dollar_figure tolls dollar_figure meals return - mi dollar_figure tolls dollar_figure meals local miles in trash - mi md for supplies dumping aetna casualty co hartford ct excess liability policy premium banner glass rockville md replace glass table top -- dollar_figure barrons gaithersburg md siding - dollar_figure shutters - dollar_figure bell atlantic c p telephone bill dollar_figure bill dollar_figure bill dollar_figure bill dollar_figure bill dollar_figure bill dollar_figure bill dollar_figure bill dollar_figure bill dollar_figure bettar appliance kensington md oven selector switch - dollar_figure mark ca non c o mr rr box 33a herricks rd mrs labor expenses window cleaning s8 hr trips to dump misc michael canon brookville me yard work trash hauling -- hr expenses amount deducted dollar_figure item number steve chorba labor labor description elm st yard work milton window nh cleaning - hr sdollar_figure hr misc labor s8 hr milton nh dollar_figure labor nh dollar_figure storing furniture in milton misc unloading furniture expenses dollar_figure yard work - hr expenses dollar_figure etc christopher’s quince orchard hardware gaithersburg md - various miscellaneous supplies for lawn painting repairs finishing other misc sec_108 sec_103 94-dollar_figure 94-dollar_figure 94-dollar_figure 94-sdollar_figure 94-dollar_figure 94-dollar_figure 94-dollar_figure 94-dollar_figure 94-dollar_figure 94-sdollar_figure color tile hardware sec_4 94-sdollar_figure sec_66 sec_3 94-s 94-s sec_3 94-sdollar_figure 94-sdollar_figure 94-dollar_figure sec_46 o01 94-s 94-s gaithersburg md grout saw -- dollar_figure nails 94-s 94-s 94-s sec_2 94-dollar_figure 94-dollar_figure 94-sdollar_figure 94-sdollar_figure 94-s 94-dollar_figure 94-s 94-s additional blades dollar_figure cpi photo md lake forest mall gaithersburg duplicates enlargements of crown gasoline property--dollar_figure gaithersburg md gas for mowing - dollar_figure quince orchard garden landscaping tile repair grouting flagstone concrete cleaning and plumbing repair window screws ol amount deducted dollar_figure item number cvs pharmacy md floor protectors description dollar_figure floor protectors -- dollar_figure floor protectors - dollar_figure darnestown office products gaithersburg md darnestown texaco darnestown md gas for mowing trimming -- dollar_figure - dollar_figure quince orchard gaithersburg shelf paper - quince orchard tape - dollar_figure fisher lumber leland l fisher inc rockville md grouting supplies - dollar_figure gaithersburg ford-kubota tractor co gaithersburg md repair parts for mower -- dollar_figure -- dollar_figure gaithersburg paint center gaithersburg md exterior window trim paint ron gilk supplies-dollar_figure germantown md seal driveway -- dollar_figure p walker penses of niture to griffith-steuart steuart fuels griffith consumers oil grant jr reimbursement for ex- moving personal_property and fur- heirs’ homes in rented truck gas dollar_figure tolls dollar_figure motel dollar_figure gas dollar_figure tolls dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure s dollar_figure div baltimore md -- heating of amount deducted dollar_figure item amount number description deducted hechinger rockville gaithersburg md dollar_figure paint supplies- dollar_figure carpentry supplies- dollar_figure garden rake- dollar_figure flagstone sealer- dollar_figure -- dollar_figure grass seed- dollar_figure - dollar_figure home depot gaithersburg md painting supplies primer -- dollar_figure driveway sealer -- dollar_figure paint carpentry supplies - dollar_figure carpentry material -- dollar_figure electrical devices trim door window hardware -- dollar_figure trim hardware items - dollar_figure marble cleaning finish supplies- dollar_figure -dollar_figure lizz huntzberry chewsville rd smithburg md lawn mowing trimming - dollar_figure - dollar_figure johnson’s flower garden center quince orchard gaithersburg md plants fertilizer k-mart kentlands square gaithersburg md perlite soil additive - dollar_figure bath mats - dollar_figure vacuum cleaner bags - dollar_figure kinko’s gaithersburg md copies of property plat - dollar_figure king sons burtonville md pump inspect septic tank - dollar_figure lighting designers rockville md replacement front door kitchen light fixtures -- dollar_figure item number al description lowe’s kentlands square gaithersburg md supplies for garden masonry plumbing painting 94-s dollar_figure 94-sdollar_figure 94-sdollar_figure 94-s dollar_figure 94-sdollar_figure 94-sdollar_figure -s dollar_figure 94-s dollar_figure 94-sdollar_figure -dollar_figure 94-s dollar_figure 94-dollar_figure -dollar_figure 94-s dollar_figure south t lynn deakins lane germantown md deakins lane roadway maintenance- dollar_figure - dollar_figure meadows farms germantown md topsoil - dollar_figure montgomery county md rockville md additional death certificates - dollar_figure property taxes - dollar_figure original custom interiors herald harbor md drapery alteration - dollar_figure penn auto gaithersburg md fuses for mowing tractor - dollar_figure oil filler cap for tractor - dollar_figure j c penney lake forest mall gaithersburg md drapes and hardware -- dollar_figure pepco potomac electric power co wash- ington dc dollar_figure dollar_figure sdollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure plumbing world gaithersburg md plumbing repair materials - dollar_figure amount deducted dollar_figure big_number item number description polyzo’s painting inc silver spring md interior exterior painting - dollar_figure - dollar_figure potomac nursery potomac md plants - dollar_figure grass seed - dollar_figure potomac valley bank branch at potomac md safe deposit box rental - dollar_figure pro-graf 1-hr photo gaithersburg md property photos developing printing-- dollar_figure - dollar_figure rent-a-wreck rockville md truck rental move effects to nh vi- dollar_figure dollar_figure safeway quince orchard gaithersburg md packing materials -- dollar_figure plants - dollar_figure light bulbs -- dollar_figure sears roebuck co lake forest mall gaithersburg md drapery traverse rod - dollar_figure southern states co-op inc gaithersburg md fence repair material - dollar_figure staples rockville md masking tape - dollar_figure amount deducted dollar_figure item number description strosniders hardware potomac md window sash cleaning materials - dollar_figure broken window repair materials - dollar_figure grass trimmer line - dollar_figure timberidge farm mt airy md fence repair lumber -- dollar_figure universal floors inc gaithersburg md refinish hardwood floors - dollar_figure - dollar_figure usp sec_4 stamps - dollar_figure postage - dollar_figure postage - dollar_figure postage several local high school kids full names addresses unknown for misc labor move furniture-2 for hrs s7 hr-sdollar_figure yard work windows-2 for day dollar_figure- dollar_figure p walker grant jr -- reimbursement for local mileage incurred in settling estate mi dollar_figure mi paid kathryn lynn grant adams - reimbursement for local mileage incurred in settling es- tate mi dollar_figure mi paid move trailer of furniture to temporary storage in milton nh after sale of house -- miles estimate quoted dollar_figure mi esti- mated amount deducted dollar_figure big_number big_number -- - after decedent’s death the trust filed its initial form_1041 u s income_tax return for estates and trusts trust income_tax return for the period date the date of decedent’s death through date the trust income_tax return showed inter alia in schedule b income distribution deduc-- tion distributable_net_income totaling dollar_figure which consisted of dollar_figure of adjusted total income and dollar_figure of adjusted tax-exempt_interest and other_amounts paid credited or otherwise re- quired to be distributed of dollar_figure in date approximately two years and eight months after decedent’s death decedent’s residence was sold for approx- imately dollar_figure respondent issued a notice_of_deficiency notice with respect to decedent’s estate in the notice respondent disal- lowed executors’ fees of dollar_figure and other expenses totaling dollar_figure and allowed accountant’s fees of dollar_figure and appraisal fees totaling dollar_figure that were claimed in schedule l in addition respondent allowed as schedule l expenses dollar_figure of trustees’ fees that were not claimed in schedule l and dollar_figure of attorney’s fees that were claimed in schedule j of the estate_tax_return opinion the estate bears the burden of demonstrating error in respondent’s determinations and in establishing its entitlement to deduct under sec_2053 the expenses claimed see rule a 290_us_111 the estate contends that it is entitled to deduct under sec_2053 administration_expenses consisting of executors’ fees totaling dollar_figure and miscellaneous administration_expenses totaling dollar_figure respondent disagrees in determining the taxable_estate sec_2053 allows deductions of amounts representing expenses_incurred in adminis-- tering property not subject_to claims which is included in the gross_estate to the same extent such expenses would be allowable as deductions under sec_2053 if such property were subject_to claims and such amounts are paid before the expiration of the period of limitation for assessment provided in sec_6501 sec_20_2053-8 estate_tax regs provides in pertinent part with respect to the deductibility of expenses in administering property not subject_to claims usually these expenses are incurred in connection with the administration of a_trust established by a decedent during his lifetime b these expenses may be allowed as deductions only to the extent that they would be allowed as deduc- tions under the first category of deductions set forth in sec_20_2053-1 estate_tax regs if the property were subject_to claims see sec_20_2053-3 the on brief the estate concedes that it is not entitled to deduct dollar_figure of real_estate_taxes that were claimed as part of item in schedule l of the estate_tax_return because those taxes accrued before the date of decedent’s death - - only expenses in administering property not subject_to claims which are allowed as deductions are those occa- sioned by the decedent’s death and incurred in settling the decedent’s interest in the property or vesting good title to the property in the beneficiaries expenses not coming within the description in the preceding sentence but incurred on behalf of the transferees are not deductible c the principles set forth in paragraphs b c and d of sec_20_2053-3 relating to the allowance of executor’s commissions attorney’s fees and miscel- laneous administration_expenses of the first category of deductions set forth in sec_20_2053-1 estate_tax regs are applied in determining the extent to which trustee’s commissions attorney’s and accountant’s fees and miscellaneous administration_expenses are allowed in connection with the administra- tion of property not subject_to claims the only dispute between the parties under sec_2053 b is whether the administration_expenses claimed as deductions would be allowable as deductions under sec_2053 sec_2053 relating to expenses_incurred in administer- ing property included in the gross_estate and subject_to claims allows a deduction from the value of the gross_estate of such amounts for administration_expenses as are allowable by the laws of the jurisdiction under which the estate is being administered sec_20_2053-3 estate_tax regs provides that amounts deductible as administration_expenses of the first category under sec_2053 are limited to such expenses as are actually and necessarily incurred in the admin- istration of the decedent’s estate that is in the collection of assets payment of debts and distribu- tion of property to persons entitled to it expenditures not essential to the proper settlement of the estate but incurred for the individual benefit of the heirs legatees or devisees may not be taken as deductions administration_expenses include execu- tor’s commissions attorney’s fees and miscel- laneous expenses we turn first to the executors’ fees totaling dollar_figure which the estate contends are allowable as deductions under sec_2053 and therefore are deductible under sec_2053 the executors’ fees consisted of dollar_figure paid to mr grant and dollar_figure paid to ms adams which were claimed in schedule l in the notice respondent disallowed those claimed executors’ fees but allowed deductions under sec_2053 for dollar_figure of trustees’ fees that were not claimed in schedule l on brief respondent concedes that in addition to the dollar_figure of trustees’ fees allowed in the notice the estate is entitled to deduct under sec_2053 trustees’ fees of dollar_figure and executors’ fees of dollar_figure thus respondent concedes that the estate is entitled to deduct under sec_2053 a total of dollar_figure of executors’ fees and trustees’ fees consequently the amount of executors’ fees claimed by the estate that remains in dispute is dollar_figure sec_20_2053-3 estate_tax regs entitled executor’s commissions provides in pertinent part the executor may deduct his commissions in such an amount as has actually been paid if the amount of the commissions has not been fixed by decree of the proper court the deduction will be allowed to the extent that all three of the following conditions are satisfied the district_director is reasonably satisfied that the commissions claimed will be paid the amount claimed as a deduction is within the amount allowable by the laws of the jurisdiction in which the estate is being administered and it in accordance with the usually ac- cepted practice in the jurisdiction to allow such an amount in estates of similar size and character in support of its position that it is entitled to deduct under sec_2053 executors’ fees totaling dollar_figure the estate relies in part on md code ann est trusts sec b supp md code ann est trusts sec b that section prescribes the maximum compensation payable to a personal representative of an estate as follows b computation of compensation ----unless the will provides a larger measure of compensation upon peti- tion filed in reasonable detail by the personal repre- sentative the court may allow the commissions it considers appropriate the commissions may not exceed those computed in accordance with the table in this subsection if the property subject_to the commission may administration is not exceed not over dollar_figure over dollar_figure dollar_figure plu sec_3_6 of the excess over dollar_figure according to the estate the maximum compensation deter- mined pursuant to md code ann est trusts sec b of mr grant and ms adams the personal_representatives of dece- - - dent’s estate was dollar_figure the estate calculated that amount as follows x dollar_figure dollar_figure x dollar_figure’ big_number total big_number the estate reasons that because it claimed only dollar_figure as executors’ fees for its personal_representatives and not the maximum compensation of dollar_figure that it believes it could have claimed under md code ann est trusts sec b the full amount of such compensation claimed in schedule l of the estate_tax_return ie dollar_figure is reasonable and allowable by maryland law according to the estate meeting the tests for allowability by local law it the amount of executors’ fees claimed by the estate is also allowable by federal_law ‘the estate argues that the personal_representatives of decedent’s estate also were entitled to a commission on the proceeds of the sale of decedent’s residence of up to of those proceeds in support of that argument the estate apparently relies on md code ann est trusts sec d that provision was repealed effective date and was not in effect when decedent died on date or thereafter during the administration of decedent’s probate property see md code ann est trusts sec d supp in any event the provision on which the estate relies in md code ann est trusts sec d applied only to the sale of real_property subject_to administration and even as to such real_property the personal representative was required to petition a maryland court and explain in reasonable detail why a commission with respect to such a sale should have been allowed ‘the estate arrived at dollar_figure by deducting dollar_figure from dollar_figure ie the value of the nonprobate property reported in schedule g of the estate_tax_return we reject the estate’s position that the personal represen- tatives of decedent’s estate would have been entitled to maximum compensation under md code ann est trusts sec b in the amount of dollar_figure the maximum compensation of the personal representative of an estate prescribed by that section is de- signed to compensate such representative for all of the ordinary work of administering an estate subject_to administration see lehman v kairys md a 2d talbert v reeves md a 2d and is determined by reference to the amount of property subject_to administration the value of decedent’s property as of the date of her death that was subject_to administration was no more than dollar_figure thus the maximum compensation of the estate’s personal_representatives under md code ann est trusts sec sthe value of decedent’s non-trust property as of the date of decedent’s death was dollar_figure included within that non-trust property was a money market mutual_fund account with a balance of dollar_figure which decedent and ms adams jointly owned on the date of decedent’s death the parties do not address whether under maryland law that jointly owned money market mutual_fund account would be considered property subject_to administration we assume for purposes of this opinion that the jointly owned money market mutual_fund account was property subject_to administration in maryland an assumption which favors the estate in calculating the maximum compensation payable to a personal representative under md code ann est trusts sec b - - b would have been dollar_figure dollar_figure x and not dollar_figure as claimed by the estate ’ we also reject the estate’s position that meeting the tests for allowability by local law it the amount of executors’ fees claimed by the estate is also allowable by federal_law in determining the deductibility of administration_expenses under sec_2053 the deductions claimed must be allowable not only by the state law under which the estate is administered but also by federal_law see 923_f2d_335 4th cir affg tcmemo_1989_470 510_f2d_479 2d cir affg 57_tc_650 75_tc_355 to satisfy federal_law the deductions claimed as administration_expenses must satisfy the requirements of sec_2053 and the regulations thereunder respondent concedes that the estate is entitled to deduct executors’ fees determined under md code ann est trusts sec b however respondent made a mathematical error in determining the value of decedent’s non-trust property and consequently made an error in calculating the maximum amount of executors’ fees allowable under md code ann est trusts sec b respondent calculated the value of decedent’s non-trust property to be dollar_figure and the maximum compensation of a personal representative under md code ann est trusts sec b to be dollar_figure dollar_figure x in fact the value of decedent’s non-trust property was dollar_figure consisting of dollar_figure in cash and traveler’s checks life_insurance valued at dollar_figure dollar_figure in a jointly owned money market mutual_fund and dollar_figure of other miscellaneous property - - the estate contends that none of the time spent by mr grant and ms adams which was used to determine the amount of execu- tors’ fees claimed in schedule l was for management of the trust and that all of that time was spent to settle the estate on the record before us we disagree nothing in the record supports that contention to the contrary the record shows that the value of decedent’s nonprobate property as reported in schedule g of the estate_tax_return was dollar_figure whereas the value of the non-trust property was only dollar_figure the record also estab- lishes that virtually all of the miscellaneous administration_expenses were incurred with respect to decedent’s nonprobate property based on the record presented we believe that most of the time spent by mr grant and ms adams must have related to that nonprobate property on the record before us we find that the estate has failed to show that it is entitled to deduct as executors’ fees under md code ann est trusts sec b an amount greater than dollar_figure we note that although the estate stated in schedule l that the executors’ fees claimed were calculated on the basis of hours spent by mr grant at dollar_figure an hour and hours spent by ms adams at dollar_figure an hour the record contains no explanation as to how the dollar_figure hourly rate was determined in addition it is noteworthy that mr grant and ms adams the personal representa-- tives of the estate and two of the three successor trustees of the trust hired an attorney an accountant and appraisers who assisted them in administering decedent’s estate the fees for continued the estate argues that assuming arguendo that some of the time spent by mr grant and ms adams were considered to have been spent by them as successor trustees of the trust the estate would be entitled under sec_2053 to deduct trustees’ fees allowable under md code ann est trusts sec c and e md code ann est trusts sec c and e in the amounts of dollar_figure and dollar_figure respectively those continued those individuals employed by mr grant and ms adams that were claimed as deductions in the estate_tax_return were allowed as administration_expenses by respondent finally we note that the estate makes no claim that the personal_representatives of decedent’s probate_estate are entitled to extraordinary execu- tors’ fees under maryland law the record contains no order of a maryland court allowing any such extraordinary fees nor is there any evidence in the record showing that an application_for such an order was ever made to a maryland court moreover the summary prepared by the estate’s personal_representatives that is part of the record and that sets forth the nature of the various tasks performed by them and the amount of time spent on such tasks does not establish that any such tasks were extraordinary to the contrary the tasks listed in that summary establish that the work performed by the estate’s personal_representatives constituted the ordinary work of administering decedent’s probate_estate to illustrate the tasks listed on the summary prepared by the estate’s personal_representatives include the following find identify and gather information papers and effects obtain death certificates meet with lawyer and arrange appraisal of personal effects meet with accountant collect and organize papers including checks bills dividend records effect stock transfers prepare small estate personal representative papers start inventory arrange for house appraisal miscellaneous administration miscellaneous accounting appraisal for jewelry and silver preparing for estate_tax_return on the record before us we find that the estate has failed to show that it is entitled to any extraordinary executors’ fees under maryland law ‘we note that the declaration of trust provided that the continued - - provisions of maryland law which relate to the calculation of commissions for trustees provide in pertinent part c corpus commissions --accounting from date whether or not the trust was in existence at that time commissions are payable at the end of each year upon the fair value of the corpus or principal held in trust at the end of each year as follows four tenths of one percent on the first dollar_figure one fourth of one percent on the next dollar_figure three twentieths of one percent on the next dollar_figure and one tenth of one percent upon any excess xk kek e final distribution ---upon the final distribu- tion of any trust estate or portion of it an allow- ance is payable commensurate with the labor and respon- sibility involved in making the distribution including the making of any division the ascertainment of the parties entitled the ascertainment and payment of taxes and any necessary transfer of assets the allowance is subject_to revision or determination by any circuit_court having jurisdiction in the absence of special circumstances the allowance shall be equal to one half of one percent upon the fair value of the corpus distributed md code ann est trusts sec c e respondent concedes that the estate is entitled under sec_2053 to deduct trustees’ commissions in the respective continued independent successor trustee of the trust donald r wilson or such other independent successor trustee was to receive a reasonable_compensation from the trust estate for his or her services the declaration of trust did not provide for any compensation to be paid to mr grant and ms adams who were to serve with donald r wilson as successor trustees of the trust - - amounts of dollar_figure and dollar_figure determined under md code ann est trusts sec c and e or total trustees’ commissions of dollar_figure which includes the dollar_figure of trustees’ fees allowed by respondent in the notice on the record before us we find that the estate has failed to show that it is entitled under sec_2053 to deduct trustees’ commissions or fees determined under md code ann ekest trusts sec c and e in excess of that total amount ie the total of dollar_figure and dollar_figure' under those respective provisions of maryland law we turn now to the dollar_figure of miscellaneous administration_expenses that the estate claimed in schedule l and that remain in dispute ’ those expenses may be broken down into the following broad categories of expenses which were claimed for the purposes alleged in schedule l and enumerated in that schedule as the following items of expense item sec_4 and travel_expenses ‘2respondent apparently calculated the amount of trustees’ commissions allowable under md code ann est trusts sec e as dollar_figure by multiplying one-half of one percent times dollar_figure which was the value of decedent’s nonprobate assets as determined by the register of wills montgomery county maryland in calculating inheritance_tax due to maryland the estate calculated the amount of trustees’ commissions allowable under md code ann est trusts sec e as dollar_figure by multi- plying the value of decedent’s nonprobate property that was included in the estate_tax_return in decedent’s gross_estate ie dollar_figure times one-half of one percent we shall accept respondent’s concession in the estate’s favor that the estate is entitled under sec_2053 to deduct dollar_figure as trustees’ commis-- sions under md code ann est trusts sec e 3see supra note -- - of mr grant and ms adams for round trips from vermont and new hampshire respectively to maryland to settle estate item travel_expenses of geoffrey c adams with helper for round trips from new hampshire to maryland both to work on house item sec_58 and sec_59 reimbursements pincite cents per mile to mr grant for local mileage big_number miles and to ms adams for local mileage miles incurred in settling estate items and telephone bills with closing dates from date through date home heating fuel bills with closing dates from date through date and electric bills with closing dates from date through date ' items through through through through through through through and various expenses_incurred with respect to work done to decedent’s residence and or the effects therein including replacing glass top table siding shutters replacing oven switch yard work window cleaning trash hauling miscellaneous supplies for lawn garden and landscaping tile repair and grouting window repairs flagstone and concrete cleaning and finishing plumbing repairs floor protectors painting exterior windows and trim sealing driveway ‘respondent concedes that the estate is allowed to deduct dollar_figure for home heating fuel and dollar_figure for electricity which amounts were incurred prior to decedent’s death --- - carpentry work electrical work lawn mowing plants and fertil- izer replacing front door and kitchen light fixtures supplies for garden masonry plumbing roadway maintenance top soil drapery alteration interior and exterior painting plants and grass seed drapery traverse rod window and sash cleaning materials and refinishing hardwood floors items and various expenses for moving furniture and other household effects and personal_property of decedent from maryland to new hampshire and temporary storage of furniture in new hampshire after the sale of decedent’s residence in date and items and various miscellaneous expenses including expenses for excess liability policy premium duplicates enlargements of property bath mats and vacuum cleaner bags copies of property plat additional death certificates safe deposit rental developing and printing property photos and postage it is significant that except for the descriptions of the dollar_figure of miscellaneous administration_expenses at issue which are set forth in schedule l of the estate_tax_return the record is devoid of any evidence elaborating on those claimed expenses in the briefs that the estate filed in this case the estate makes various factual allegations about those expenses many of those allegations are not supported by the record in this case - - and consequently have been disregarded by the court see rule b sec_20_2053-3 estate_tax regs relating to deduc- tions for miscellaneous administration_expenses provides in pertinent part d miscellaneous administration_expenses miscellaneous administration_expenses include such expenses as court costs surrogates’ fees accountants’ fees appraisers’ fees clerk hire etc expenses necessarily incurred in preserving and distributing the estate are deductible including the cost of storing or maintaining property of the estate if it 1s impossible to effect immediate distribution to the beneficiaries expenses for preserving and caring for the property may not include outlays for additions or improvements nor will such expenses be allowed for a longer period than the executor is reasonably required to retain the property expenses_for_selling_property of the estate are deductible if the sale is necessary in order to pay the decedent’s debts expenses of administration or taxes to preserve the estate or to effect distribu- tion the phrase expenses_for_selling_property includes brokerage fees and other expenses attending the sale such as the fees of an auctioneer if it is reasonably necessary to employ one on the record before us we find that the estate has failed to establish that the expenses claimed in schedule l for the travel of mr grant and ms adams from vermont and new hampshire respectively to maryland were necessarily incurred in preserving and distributing the estate’s assets in this connection the attorney_general of maryland has determined upon at least two occasions that incidental_expenses incurred by nonresident - - executors in the course of the ordinary business of administering an estate in maryland including long distance telephone calls hotel expenses and airplane tickets will not be considered expenses necessary to protect the estate if incurred only because the executors are nonresidents see op atty gen md op atty gen md on the record before us we further find that the estate has failed to establish that the expenses claimed in schedule l to reimburse mr grant and ms adams for a total of big_number miles of local mileage incurred in settling estate were necessarily ‘although since those opinions of the attorney_general of maryland were issued there have been some changes in md code ann est trusts sec relating to compensation of the personal_representatives of an estate none of those changes has had any effect on those opinions indeed in op atty gen md the attorney_general of maryland cited with approval op atty gen md and op atty gen md and indicated that those two latter opinions considered similar gquestions to those being considered in op atty gen md in addition in op atty gen md the attorney_general stated it is our opinion that the enactment of the pres- ent provisions of the estates and trusts article was not intended to substantially change the law and that the same result as reached in the above opinions op atty gen md and op atty gen md should continue to prevail nor did the changes to md code ann est trusts sec that were enacted after op atty gen md was issued and that were in effect on the date of decedent’s death and thereafter through the administration of the estate change the law considered by that opinion of the maryland attorney_general see md code ann est trusts sec supp - -- incurred in preserving and distributing the estate’s assets the record is devoid of any evidence explaining what mr grant and ms adams did when they traveled over big_number miles in maryland the estate claims that virtually all of the other expenses at issue were incurred to maintain or prevent some degrada-- tion in the condition of decedent’s residence for repairs to enhance the salability of decedent’s residence and for selling decedent’s residence ' we address first the estate’s contention that the sale of decedent’s residence was necessary in order to pay taxes because the cash in the estate was insufficient to do so and that therefore the expenses for the last two purposes claimed satisfy sec_20_2053-3 estate_tax regs we disagree while decedent’s estate might not have had sufficient cash to pay taxes it had more than enough cash and liquid cash type assets to pay such taxes in this connec-- tion the estate_tax_return reported as part of decedent’s gross_estate inter alia five money market mutual funds with total funds of dollar_figure a checking bank account with funds of dollar_figure and a money market bank account with funds of dollar_figure the estate_tax_return showed estate_tax due of dollar_figure claimed a ‘although not altogether clear from the record it appears that except for decedent’s residence most of decedent’s nonpro- bate property was distributed by the end of -- - credit_for_state_death_taxes of dollar_figure and claimed dollar_figure of deductions on the record before us we find that the estate had suffi- cient cash and liquid cash type assets to pay not only taxes but also all of its debts and expenses without selling decedent’s residence we therefore reject the estate’s position that the sale of decedent’s residence satisfies sec_20_2053-3 estate_tax regs because that sale was necessary to pay taxes we further find on the instant record that the estate has failed to show that any of the expenses which it claims were incurred for repairs to enhance the salability of decedent’s residence ’ and for selling that residence’ are deductible under sec_2053 nonetheless we believe on the record presented that it was not possible to distribute all of decedent’s property including decedent’s residence and the household and other personal effects located at that residence immediately after decedent’s death consequently we find that certain expenses_incurred in maintain-- ‘7on brief the estate indicates that the expenses for repairs to enhance the salability of decedent’s residence are set forth in schedule l as items to the extent of dollar_figure to the extent of dollar_figure and '8on brief the estate indicates that the expenses for selling decedent’s residence are set forth in schedule l as items and - - ing that residence including certain utility expenses ée telephone home heating fuel and electricity provided at dece- dent’s residence and in distributing those assets are deduct- ible under sec_2053 and the regulations thereunder see sec_20_2053-3 estate_tax regs in addition on the record before us we find that certain expenses_incurred for additional death certificates rental of a safe deposit box postage and insurance on decedent’s residence are deductible under those provisions based on our examination of the entire record in this case and bearing in mind that the estate has the burden of proving its entitlement under sec_2053 to the miscellaneous adminis-- tration expenses claimed we find that the estate is entitled to deduct dollar_figure as administration_expenses ’ schedule l shows electric bills at decedent’s residence for the period date through date totaling dollar_figure for example the electric bill for the period date through date was dollar_figure and the electric bill for the period date through date was dollar_figure although the periods to which those bills relate covered late spring and early summer there is no explanation in the record why those bills were so high one possible explanation is that someone was living at the house during those periods without further explanation as to why it was necessary to incur such high electric bills during the period date through date the court will allow only dollar_figure per month for each of the four months of electric bills covered by that period or a total of dollar_figure the court will allow in full the amount of the remaining electric bills that were not conceded by respondent the expenses allowed by the court consist of all or cer- continued -- - to reflect the foregoing and the concessions of parties decision will be entered under rule continued tain of the expenses claimed in schedule l of the estate_tax_return as items and
